Name: 79/674/EEC: Commission Decision of 13 July 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Finnigan-gas chromatograph/mass spectrometer with INCOS-Data System, model 4023'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-07

 Avis juridique important|31979D067479/674/EEC: Commission Decision of 13 July 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Finnigan-gas chromatograph/mass spectrometer with INCOS-Data System, model 4023' Official Journal L 199 , 07/08/1979 P. 0039 - 0039 Greek special edition: Chapter 02 Volume 7 P. 0259 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 13 JULY 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' FINNIGAN-GAS CHROMATOGRAPH/MASS SPECTROMETER WITH INCOS-DATA SYSTEM , MODEL 4023 ' ( 79/674/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 8 JANUARY 1979 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INITIATE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' FINNIGAN-GAS CHROMATOGRAPH/MASS SPECTROMETER WITH INCOS-DATA SYSTEM , MODEL 4023 ' , INTENDED FOR USE IN RESEARCH ON SEPARATION BY GAS-CHROMATOGRAPHY AND THE DETECTION OF VARIOUS SUBSTANCES BY MASS SPECTROMETRY AND , IN PARTICULAR , FOR THE ANALYSES OF COMPLEX MIXTURES TO BE CARRIED OUT DURING MECHANICAL EXAMINATIONS OF ENZYMATIC SEPARATIONS AND OF THE SYNTHESES OF NATURAL SUBSTANCES , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 28 MAY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION CONSISTS OF A GAS CHROMATOGRAPH-MASS SPECTROMETER COMBINED WITH A COMPUTER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS HIGH PROTECTION SENSITIVITY AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUSES OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , SINCE 1 JULY 1976 TO THE APPARATUS ' GCMS R10-10 ' MANUFACTURED BY RIBERMAG , 49 QUAI DU HALAGE , 92502 RUEIL-MALMAISON , FRANCE AND , SINCE 1 JANUARY 1977 , TO THE APPARATUS ' MM 16F ' MANUFACTURED BY VG ORGANIC LTD , TUDOR ROAD , ALTRINCHAM , CHESHIRE WA14 5RZ , UNITED KINGDOM , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' FINNIGAN-GAS CHROMATOGRAPH/MASS SPECTROMETER WITH INCOS-DATA SYSTEM , MODEL 4023 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 JULY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION